SMITH BARNEY VARIOUS FUNDS SUPPLEMENT DATED JANUARY 18, 2006 TO THE PROSPECTUSES AND STATEMENT OF ADDITIONAL INFORMATION OF THE FUNDS INDICATED BELOW The following supersedes any contrary information contained in each of the Prospectuses and Statements of Additional Information for the Funds listed below: Transfer agent and shareholder servicing agent. Effective January 1, 2006, PFPC, Inc. (the "transfer agent"), located at P.O. Box 9699, Providence, Rhode Island 02940-9699, serves as the fund's transfer agent and shareholder servicing agent. The transfer agent maintains the shareholder account records for the fund, handles certain communications between shareholders and the fund and distributes dividends and distribution payable by the fund. All references to a sub-transfer agent for the fund are hereby deleted. For clients of a PFS Investments Inc. Registered Representative, write PFS Investments Inc. at P.O. Box 9662, Providence, Rhode Island 02940-9662. SMITH BARNEY AGGRESSIVE GROWTH
